BAR ADMISSIONS PROCEEDING
PER CURIAM.
[ t Petitioner successfully passed the Louisiana Bar Examination. However, the Committee on Bar Admissions (“Committee”) notified petitioner that she would not be certified for admission to the bar on character and fitness grounds, citing the following criminal charges against her: (1) forgery, criminal use of personal identification information, fraud/making a false statement on a driver’s license application; (2) passing worthless checks (in two separate cases); (3) grand theft (a total of three counts in two separate cases); (4) forgery; (5) theft; and (6) a violation of probation. In addition, the Committee noted that petitioner had not fully disclosed her criminal history when she applied to law school. Petitioner then applied to this court.
After reviewing the evidence and considering the law, we conclude that at this time, petitioner has failed to meet her *250burden of proving that she has “good moral character” to be admitted to the Louisiana State Bar Association. See Supreme Court Rule XVII, § 5(D). ' Accordingly, it is ordered that the application for admission be and hereby is denied.
ADMISSION DENIED.